

	

		II

		109th CONGRESS

		2d Session

		S. 2426

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Baucus (for himself

			 and Mr. Pryor) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To facilitate the protection of minors using the Internet

		  from material that is harmful to minors, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Cyber Safety for Kids Act of

			 2006.

		2.Establishment of

			 top-level Internet domain name

			(a)NTIA

			 actionNot later than 30 days after the date of the enactment of

			 this Act, the Secretary of Commerce, acting through the National

			 Telecommunications and Information Administration, shall—

				(1)pursuant to the

			 authority under section II.B. of the Memorandum of Understanding Between the

			 United States Department of Commerce and ICANN, entered into on November 25,

			 1998, regarding oversight of the policy for determining the circumstances under

			 which new top-level Internet domains are added to the root system, jointly with

			 ICANN, develop a plan in accordance with section 102 for ICANN to establish a

			 new domain meeting the requirements in subsection (b);

				(2)upon completion

			 of the plan developed under paragraph (1), make such plan publicly

			 available;

				(3)enter into any

			 memorandums of understanding, agreements, and contracts with ICANN, as may be

			 necessary to carry out the plan developed under paragraph (1); and

				(4)make any

			 amendments to any existing memorandums of understandings, agreements, and

			 contracts with ICANN, as may be necessary to carry out the plan developed under

			 paragraph (1).

				(b)Requirements

			 for new domainThe new domain established under subsection (a)

			 shall be subject to the following requirements:

				(1)Top-level,

			 International domain

					(A)In

			 generalThe new domain shall be established as a top-level,

			 International domain having a domain name appropriate for its purpose.

					(B)Domain name

			 endingThe new domain shall have domain name that ends in a

			 manner that allows a user of the Internet to understand that by accessing such

			 domain, a user is likely to view material that is harmful to minors, such as

			 domain name ending in .xxx.

					(2)Operator of

			 domainThe entity selected pursuant to section 3 to establish,

			 operate, and maintain the new domain shall—

					(A)establish,

			 operate, and maintain the new domain in accordance with this subsection;

			 and

					(B)provide for the

			 creation of an independent board, with diverse membership, which shall be

			 responsible for—

						(i)establishing

			 written criteria for—

							(I)accepting

			 registrants for the new domain; and

							(II)any limitations

			 applicable to the new domain; and

							(ii)ensuring that

			 subscription rates or fees for obtaining a name for the new domain are as

			 minimal as possible.

						(3)Other

			 requirementsThe plan developed under subsection (a) may include

			 such other requirements with respect to the new domain as the National

			 Telecommunications and Information Administration and ICANN jointly consider

			 appropriate.

				3.Selection of

			 operator of new domain

			(a)Application

			 processThe plan developed under section 2(a) shall establish a

			 process for soliciting applications for the establishment of the new domain

			 described in section 2, which process shall—

				(1)commence and

			 complete not later than 60 days after the expiration of the 30-day period

			 referred to in section 2(a);

				(2)provide adequate

			 notice to prospective applicants of—

					(A)the opportunity

			 to submit an application; and

					(B)the criteria for

			 selection under subsection (b)(1);

					(3)include a fee for

			 filing an application that does not exceed the minimum amount reasonably

			 estimated by ICANN to be necessary to recover its expenses under section 2 and

			 this section; and

				(4)provide for

			 reimbursement to applicants of any amounts collected in filing fees that exceed

			 the actual amount of expenses of ICANN under section 2 and this section.

				(b)Selection

			 process

				(1)In

			 generalThe plan developed under section 2(a) shall establish a

			 process for selection, from applications submitted pursuant to subsection (a),

			 of an application for the establishment of the new domain meeting the

			 requirements under section 2(b).

				(2)RequirementsThe

			 selection process described in paragraph (1) shall comply with the following

			 requirements:

					(A)CriteriaThe

			 selection shall be made pursuant to written, objective criteria designed to

			 ensure that—

						(i)the

			 new domain is established, operated, and maintained in accordance with the

			 requirements under section 2(b); and

						(ii)the entity

			 selected to establish, operate, and maintain the new domain is the applicant

			 most capable and qualified to do so.

						(B)Initial

			 reviewNot later than 60 days after the completion of the

			 application period under subsection (a)(1), ICANN shall—

						(i)review and apply

			 the selection criteria established under subparagraph (A) to each application

			 submitted; and

						(ii)based upon such

			 criteria, select an application and award to the applicant a contract for the

			 establishment, operation, and maintenance of the new domain, unless ICANN

			 determines that no applicant could minimally provide for the establishment,

			 operation, and maintenance of the new domain in accordance with the

			 requirements under section 2(b).

						(C)Second

			 application periodIf no applicant is selected pursuant to

			 subparagraph (B), not later than 30 days after the expiration of the 60-day

			 period under subparagraph (B), ICANN shall commence another application and

			 selection process that complies with the requirements under subsection (a) and

			 this subsection.

					(D)ReportIf

			 the second application and selection process under subparagraph (C) does not

			 result in the award of a contract for the establishment, operation, and

			 maintenance of the new domain, not later than 30 days after the conclusion of

			 the 60-day period under subparagraph (C), ICANN shall—

						(i)notify the

			 Secretary of Commerce in writing of the failure to award a contract under

			 subparagraph (C); and

						(ii)submit to the

			 Secretary of Commerce a report describing the application and selection process

			 and setting forth the reasons for the failure to award the contract.

						(c)Full

			 operationThe plan developed under section 2(a) shall provide for

			 ICANN to take all actions necessary to facilitate the full operation of the new

			 domain not later than 6 months after the award of the contract for the

			 establishment, operation, and maintenance of the new domain.

			(d)Annual

			 oversightThe plan developed under section 2(a) shall provide

			 that ICANN shall, on an annual basis, review the actions of the entity selected

			 to establish, operate, and maintain the new domain to ensure that such entity

			 is complying with the requirements under section 2(b).

			4.Use of new

			 domainCommencing not later

			 than 6 months after the establishment of the new domain under section 2, any

			 operator of a commercial Internet website or online service that has as its

			 principal or primary business the making available of material that is harmful

			 to minors shall register such website or online service with the new domain and

			 operate such website or online service under the new domain.

		5.Liability

			 protections

			(a)Treatment of

			 publisher or speakerNo person or entity that operates or

			 maintains the new domain shall be treated as the publisher or speaker of any

			 information or material provided by another registrant under the domain.

			(b)Civil

			 liabilityNo person or entity that operates or maintains the new

			 domain shall be held liable because of—

				(1)any action

			 voluntarily taken in good faith to restrict to minors access through the new

			 domain to, or availability through the new domain of, material that is harmful

			 to minors; or

				(2)any action taken

			 to enable or make available to registrants to the new domain or others the

			 technical means to restrict access by minors to material described in paragraph

			 (1).

				6.Enforcement

			(a)ViolationAny

			 person who violates section 4, or any requirement, registration criteria, or

			 limitation applicable to a registrant to the new domain under section 2(b),

			 shall be subject to such civil penalties as the Secretary of Commerce shall

			 prescribe.

			(b)EnforcementThe

			 Secretary of Commerce shall have the power to enforce the provisions of this

			 title, including—

				(1)any requirements

			 or limitations applicable to a registrant to the new domain under section 2(b);

			 and

				(2)the imposition

			 and collection of civil penalties under subsection (a).

				(c)Periodic

			 auditsThe Secretary of Commerce shall conduct periodic audits to

			 ensure compliance with requirements, registration criteria, and limitations

			 applicable to the new domain under this title.

			7.Outreach

			(a)In

			 generalThe Secretary of Commerce, acting through the National

			 Telecommunications and Information Administration, shall carry out a program to

			 publicize the availability of the new domain under this title.

			(b)CommencementThe

			 program under subsection (a) shall commence not later than 30 days after the

			 date that the new domain first becomes operational and accessible by the

			 public.

			8.DefinitionsIn this Act, the following definitions shall

			 apply:

			(1)ICANNThe

			 term ICANN means the Internet Corporation for Assigned Names and

			 Numbers.

			(2)Material that

			 is harmful to minorsThe term material that is harmful to

			 minors means any communication, picture, image, graphic image file,

			 article, recording, writing, or other matter of any kind that is obscene, or

			 that a reasonable person would find—

				(A)taking the

			 material as a whole and with respect to minors, is designed to appeal to, or is

			 designed to pander to, the prurient interest;

				(B)depicts,

			 describes, or represents, in a manner patently offensive with respect to

			 minors—

					(i)an

			 actual or simulated sexual act or sexual contact;

					(ii)an

			 actual or simulated normal or perverted sexual act; or

					(iii)a

			 lewd exhibition of the genitals or post-pubescent female breast; and

					(C)taking the

			 material as a whole, lacks serious literary, artistic, political, or scientific

			 value for minors.

				(3)MinorThe

			 term minor means any person under 18 years of age.

			(4)New

			 domainThe term new domain means the Internet domain

			 established under this title.

			

